t c summary opinion united_states tax_court clifton gregory brown and alma elizabeth brown petitioners commissioner of internal revenue respondent v docket no 14603-10s filed date clifton gregory brown and alma elizabeth brown for themselves johnny craig young and david m mccallum for respondent summary opinion gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a dollar_figure deficiency in the federal_income_tax of petitioners clifton gregory brown and alma elizabeth brown the issue for decision is whether the browns are entitled to deduct interest that they paid to the state of new york we hold that they are not background the parties have filed cross-motions for summary_judgment pursuant to rule the cross-motions show that the material facts are not in dispute and on date the court held a conference call with the parties to confirm that neither party desires a trial under rule a non-movant’s burden is only to raise genuine issues of material fact and all factual inferences are drawn in favor 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c the code in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure of the non-movant since we will grant the irs’s motion we draw all inferences in favor of the browns and assume that the facts are as follows reporting of capital_gain on south carolina returns in and mr brown sold shares of citigroup stock and he derived capital_gains from those sales the browns reported the gain on income_tax returns that they filed for those years--ie both federal_income_tax returns and returns for south carolina the state in which they then resided payment of tax and interest to the state of new york in the state of new york audited the browns’ state_income_tax returns for those years and determined that they owed income_tax to the state of new york on the gains from the through citigroup stock sales and that they owed interest on the unpaid tax the browns eventually paid to the state of new york dollar_figure in income_tax and dollar_figure in interest although our record does not show it we assume in the browns’ favor for purposes of the irs’s motion that these amounts relate entirely to the citigroup stock sales and that they were fully paid in refunds of tax with interest from south carolina in the browns filed amended south carolina income_tax returns for the year sec_2002 through reducing their south carolina income by the amounts attributable to the citigroup stock sales and claiming the resulting refunds of south carolina income_tax in may and date south carolina paid to the browns the refunds that they had requested along with interest totaling dollar_figure the irs’s treatment of south carolina interest in the browns filed their federal_income_tax return for they did not report as income on that return the interest that they had received in from south carolina however south carolina did report to the irs its payments of interest to the browns the irs compared this information to the return that the browns had filed noted the omission and issued on date a notice_of_deficiency determining a deficiency in the browns’ federal_income_tax in the amount of dollar_figure which was the tax attributable to the inclusion in the browns’ income of the interest they received from south carolina in on date the browns timely filed their petition asking this court to redetermine the deficiency discussion the browns’ position is that they should not be taxed on the dollar_figure of interest they received from south carolina because of the greater amount of interest--dollar_figure--that they were required to pay to the state of new york as they put it their position rests not on specific legal issues of the i r c but on the totality and proper interpretation of the facts they were compelled to recharacterize their stock sale gains as new york income rather than south carolina income and this change resulted in their receiving overpayment interest from south carolina but paying underpayment interest to the state of new york-- and in larger amounts in the net they were not at all enriched by these related transactions on the contrary they were worse off to the extent of dollar_figure the browns therefore urge that it is inequitable and illogical to attribute income to them from the south carolina interest receipts while ignoring the new york interest payments because to do so they say ignores the economic reality they did not gain from this circumstance they lost the irs’s position is that the south carolina interest_income is taxable and the new york interest payment is not deductible by the simple operation of the code we agree sec_61 defines gross_income very broadly-- all income from whatever source derived --and sec_61 makes explicit that this includes i nterest accordingly it has long been held that interest received on a tax_refund is includible in gross_income see am viscose corp v commissioner 19_bta_937 aff’d 56_f2d_1033 3d cir the browns admit that south carolina sent them refund checks that included dollar_figure of interest and this admission resolves the matter the south carolina interest receipts are income that the browns failed to report the browns’ contention though stresses the economic_effect of the interest that they were required to pay to the state of new york they argue that the interest_paid to the state of new york and the interest received from south carolina should be treated in the same manner as the well-established judicial and equitable right of set-off in financial-related cases the browns cite no authority for a right of set-off of a payment to one entity against income received from a different entity cf s c nat’l bank greenville v hammond s e 2d s c it is essential to the establishment of a set off that the claims or debts be mutual that is they must subsist or be owing between the same parties the dollar_figure received and the dollar_figure paid were not entries in a single account that yielded a net amount at year’s end they were instead a payment of a debt to one entity and the receipt of an entitlement from another the difference is a net amount only in the browns’ reckoning and not in the browns’ rights or obligations to any one person the browns may reduce their taxable_income by the amount of their interest payments to the state of new york only if those payments are deductible under the code however the code treats interest received and interest_paid asymmetrically almost all interest received is includible in income but see sec_103 but the deduction for interest_paid is limited deductions are a matter of legislative grace and should be narrowly construed 503_us_79 292_us_435 given the code’s asymmetry between interest includibility and interest deductions it is not surprising that a given taxpayer might owe tax on his interest_income without being allowed to deduct his interest payments see negri v commissioner tcmemo_1993_261 rejecting the taxpayer’s argument for offsetting interest_income against interest_expenses otherwise not currently deductible the limitation that effects this asymmetry for the browns is in sec_163 sec_163 disallowance of deduction for personal_interest -- in general --in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year nondeductible personal_interest is defined broadly in sec_163 with exceptions that do not include the browns’ payments to the state of new york see alfaro v commissioner tcmemo_2002_309 aff’d 349_f3d_225 5th cir holding that interest_paid on individual tax deficiencies is nondeductible personal_interest the code does not allow the browns to deduct their interest_paid on their state tax underpayments so there is no valid mechanism for the set- off that they assert it is indeed ironic that when the browns revised their state tax reporting simply allocating the same gain to a different state the result was that they received from one state interest on which they must pay federal_income_tax but paid to another state interest that they may not deduct however this outcome is a result of the explicit rules of the statutes that congress enacted and that only 2the legislative_history of sec_163 indicates that congress specifically intended that non-deductible personal_interest includes interest_paid on tax debts see h_r conf rept no vol ii at ii-154 1986_3_cb_1 personal_interest also generally includes interest on tax deficiencies even assuming this congressional statement refers specifically to interest_paid on federal taxes there is no basis for arguing that interest_paid on state taxes would be analyzed differently congress could amend in the meantime we are bound to apply those rules consequently the irs’s determination is sustained to reflect the foregoing an appropriate order and decision will be entered
